 320DECISIONSOF NATIONALLABOR RELATIONS BOARDChicago Web Printing Pressmen's Union No.7, I.P.P.& A.U.andMetropolitan Printing Company andFieldEnterprises,Inc.,Newspaper Division andChicago Typographical Union No.16, I.T.U. Case13-CD-228February 28, 1974DECISION AND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed jointly by Metropolitan PrintingCompany (Metropolitan) and Field Enterprises, Inc.,Newspaper Division (Field) on November 10, 1972,1alleging thatChicagoWeb Printing Pressmen'sUnion No. 7, I.P.P. & A.U. (Pressmen),' had violatedSection 8(b)(4)(D) of the Act. A hearing was heldpursuant to notice at Chicago, Illinois, on January 10and February 5, 6, and 8, 1973, before HearingOfficer Michael J. Rybicki. Field and Metropolitan;the Pressmen; and Chicago Typographical UnionNo. 16, I.T.U. (Typographers), appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. All partieshave filed briefs with the Board.The rulings that the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERField Enterprises, Inc., is a Delaware corporationengaged at Chicago, Illinois, in the business ofpublishing newspapers, the printing business, andother aspects of communication. During the pastcalendar year, Field had an annual gross revenue inexcess of $10 million.Metropolitan Printing Company, a Delaware cor-poration, all of whose stock is owned by FieldEnterprises, Inc., is a separately run corporate entity,engaged at Elk Grove, Illinois, in the printingbusiness.During the past calendar year, Metropoli-tan purchased goods and materials in the course andconduct of its business operations valued in excess of$250,000, which goods and materials were transport-ed directly to its facility at Elk Grove from outsidethe State of Illinois.Accordingly, we find that the Employer is engaged1All dates in 1972, unless otherwise indicated2Although the term of the latest agreement between Metropolitan andthePressmen had expired during the relevant period, the parties wereengaged in bargaining negotiations and had agreed to be bound by thein commerce within the meaning of Section 2(6) and(7) of the Actand that it will effectuate the policies ofthe Act toassert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that thePressmenand the Typographersare labor organiza-tions withinthe meaning of Section2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Newspaper Division of Field Enterprises, Inc.,isa member of the Chicago Newspaper PublishersAssociation (CNPA) which has a current collective-bargaining agreement with the Typographers whichcovers all composing room employees employed byField.The agreement, in addition to grantingTypographers exclusive jurisdiction over all compos-ing room work and providing that Field "shall makeno other contract covering said work,"also sets out abinding procedure for settlement of any dispute overthe interpretation or enforcement of the variousprovisions of the agreement through a grievance andarbitration machinery.Metropolitan has a collective-bargaining relation-shipwith the Pressmen 2 recognizing its exclusivejurisdiction over production employees engaged inthe various aspects of composition work preparatoryto offset printing.Metropolitan is not a member ifCNPA, nor does it have a collective-bargainingagreement with the Typographers.In June, negotiations began between Joe McA-dams, president ofMetropolitan, and corporateofficials of Field for the purchase of a publication tobe prepared and printed by Metropolitan forinsertion into the daily newspapers published byField.3 In August the parties signed a contract for theproduction of Suburban Week which provided thatMetropolitan would do all the printing and compos-ition as well as the editorial work on Suburban whileField would solicit all advertising. Also according tothe contract, Metropolitan is to he paid a fixed ratebased on the quantity of pages provided, while Fieldisto receive all revenues from the advertisingappearing therein.On August 26, the Typographers became aware ofthe arrangement between Field and Metropolitanthrough an announcement in a Field newspaper.Subsequently, on August 30, after some communica-tion between the Typographers and both Field andterms of the previous agreement during negotiationsRThe newspaper division ofFieldEnterprises publishesthe ChicagoSun-Timesand the Chicago Daily News.209 NLRB No. 53 CHICAGO WEB PRINTINGPRESSMEN'SUNION 7Metropolitan concerning this matter, Typographersacting president,Donovan, wrote a letter4 to theexecutive director of CNPA, taking the position thataccording to its contract with the Association thecomposition work for Suburban Week had to beperformed by members of the Typographers em-ployed by Field.Field took the position that the Typographersclaim raised no arbitrable issue under the contractand therefore refused to go to arbitration on thematter.The day after Donovan sent the grievance letter hewas contacted by the Pressmen who, having learnedof the grievance, threatened to picket both Field andMetropolitan if any move was made to take the workaway from Metropolitan. In response to this andother threats,Metropolitan and Field together filedthecharges herein against the Pressmen underSection 8(b)(4)(D) of the Act.B.TheWork in DisputeThe instant dispute involves the assignment ofcomposition work in the production of a weeklypublication called Suburban Week which is insertedin the daily editions of both newspapers published byField.Field contracted with Metropolitan for the pro-duction of Suburban Week including all the compo-sitionwork,whichMetropolitan assigned to itsemployees represented by the Pressmen according toits collective-bargaining agreement with that Union.Employees of Field represented by the Typographersclaim all of this work pursuant to the collective-bargaining agreement between the Typographers andthe CNPA, of which Field is a member.C.TheContentionsof thePartiesThe Intervenor, Typographers, takes the positionthat there is no jurisdictional dispute in this case ascontemplated in Section 8(b)(4)(D) and 10(k) of theAct. The real issue, it contends, involves a questionof interpreting its contract with the CNPA concern-ing Field's right to subcontract the composition workforSuburbanWeek. It has therefore moved todismiss and to quash the notice of hearing underSection 10(k) of the Act.The Employers contend that there is a disputebetween the Pressmen and Typographers over theassignment of composition work for Suburban Weekand that factors such as economy and efficiency ofoperation as well as the Employer's preference4The letter was sent pursuant to the gnevance and arbitration provisionsin the contract betweenthe CNPA and the Typographersand constitutesthe initiation of a formal"issue" or grievance under the contract.321require a finding that the disputed work should beassigned to the members of the Pressmen.In essence, the Pressmen takes an identical positionto the Employers.D.The Applicability of the ActBefore the Board may proceed to a determinationof dispute under Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.We are notsatisfied that any such violation has occurred in thiscase.The evidence here is insufficient to establish atraditional jurisdictional dispute between two groupsof employees. The Typographers has never claimedthe right to any work properly in Metropolitan'sshop, which it concedes is the exclusive jurisdictionof the Pressmen. On the contrary, Typographers hasfrom the outset asserted that its dispute is with Field,as a member of the CNPA, over its interpretation ofthe subcontracting proscriptions in their agreementrelative to composition work done on the varioussections of the newspapers published by Field.Although Field, as well as the CNPA, has taken theposition that there is no subcontracting involved intheir "purchase" of Suburban Week from Metropoli-tan and therefore there exists no arbitrable issueunder its contract, we note that Typographers hasfiledsuit inDistrict Court under their contract tocompel arbitration and that the court and not theBoard is the proper forum for determining the issueof contract interpretation.What is involved here is a transfer of work fromone Employer at one location to another Employerat a different location, whether by subcontracting, asTypographers asserts, or by purchase and sale, asField contends. All parties agree that if the workwere properly transferred to Metropolitan's shop itshould be performed by employees represented byPressmen, and that if it is to be done in Field's shopit should be performed by employees represented byTypographers.Thus the dispute turns upon thetransfer of alleged unit work from one Employer toanother, rather than upon any assignment of workfrom one group of employees to another by eitherEmployer. In this respect, the transfer of work here isunlike the usual subcontracting in the constructionindustry,where the selection of a subcontractor isequivalent to an assignment of work because thegeneral contractor would not have performed thework himself and separate sites are not involved.Separate locations are involved here, and there aresTypographershas filed suit inDistrict Court in Chicagoto compelField to goto arbitration 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDno competing claims to the work at the samelocation.In short, the disagreement herestemsfrom a claimto unit work and the allegedly improper transfer of itout of the unit, rather than from the competingclaims on "jurisdictional" grounds of groups ofemployees to work which need never have been unitwork. It is the separate locations here and the "unitwork" nature of the claim which distinguishes thiscase from those relied on by our dissenting col-leagues.The standards for judging unit work, and thestatutory limitations on action to assert claims to unitwork, differ from the standards for determiningjurisdictional disputes and from the action whichmay be taken to support or resolve such jurisdiction-al claims. To apply jurisdictional dispute principlesto a unit work claim would distort the statute, cf.Local No. 447, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industiy oftheUnited States and Canada, AFL-CIO (MalbaffLandscape Construction),172NLRB 128, and weshall therefore quash the notice of hearing.In addition, we note that although the recordestablishes certain threats made by the Pressmenover the possible reassignment of the compositionwork on Suburban Week, we find that this fact, ofitself,isnot determinative of the question as towhether or not a dispute exists under Section8(b)(4)(D) and Section 10(k) of the Acts Further-more, our ruling in this case is in no way intended topass upon the possible legality of the Pressmen'sactionsunder any other section of the Act orotherwise.ORDERIt is hereby ordered that the notice of hearingissued in this case be. and it hereby is, quashed.CHAIRMAN MILLER AND MEMBER KENNEDY, dissent-ing:We disagree with our colleagues' conclusion thatthe evidence herein is insufficient to establish atraditional jurisdictional dispute between two groupsof employees cognizable under Section 10(k) of theAct.r, InHighway Truckdrners & Helpers, Local107, International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,Independent(Safeway Stores, Incorporated),134 NLRB 1320, theBoard heldthat althoughthe factsof a particular case "might he deemed to fall withintheliteralterms of the Section 8(b)(4)(D) proscription" (at 1322), thatproscription was not designedto authorize the Board to arbitrate disputesbetween anemployer anda umon See alsoInternational Longshoremen'sand Warehousemen's UnionLocal 8 (WaterwayTerminalsCompany),185NLRB 186.188.We are of the opinion that thelegal principle established inthose cases is valid and remains applicable to the instant case, notwithstand-ing the attempt by the dissent to distinguish them In both of those cases,the fact that a work assignmentwas involvedwas determined to beincidentalto the real dispute over whether the employerhad somehowThe facts show that Field began publication ofSuburbanWeek, a new supplement to its dailynewspapers. It contracted withMetropolitan toprepare and print the supplement. Pursuant to thatagreement, Field assigned the printing and compo-sitionwork for Suburban Week to Metropolitan'semployees represented by thePressmen.Field didnot consult with or give prior notice to the Typogra-phers,who represented Field's composing roomemployees.When the Typographers learned that Metropoli-tan's employees were doing the composing roomwork for Suburban Week, the Typographers wrote aletter, on August 26, 1972, to Field, as a member oftheCNPA, declaring its "position" that Field'sintention"tohave the composing room workrequired to produce this new section of the newspa-pers performed by other than those employeesrecognized in the current contract in effect betweentheUnion and the Association" was in violation ofthe contract's jurisdictional requirements that "allcomposing room work necessary to produce Subur-ban Week is to be performed by employees recogniz-ed by that contract." The Typographers, pursuant tothe contract's grievance-arbitration procedure, re-quested discussion and requested the maintenance ofthe status quo, that is, "that all composing roomwork necessary to produce the several sections (ofthenewspapers), including SuburbanWeek, beperformed by employees governed by the currentcontract . . . ." When Field took the position thattheTypographers claim raised no arbitrable issueunder the contract and therefore refused to go toarbitration, the Typographers filed suit in the UnitedStatesDistrict Court in Chicago to compel Field togo to arbitration. The Pressmen, upon learning of theTypographers attempts to force Field to arbitrate itsassignmentof the composing room work, threatenedto picket Field and Metropolitan if Field participatedin any arbitration proceedings or made any move toreassign the work away from Metropolitan.Inour opinion, these facts establish that ajurisdictionaldispute exists between the Typogra-phers and thePressmenover the assignment of thecomposing room work for Suburban Week. ThePressmen's claim for the disputed composing roomviolated its agreement with the Union.It is true that in the above-cited casesthe employer's action led to certain employees being discharged,which isnot the situation here But the significant fact,here as in those cases,is thatthe employer's action wentbeyondmerely assigning work to onegroup ofemployees rather than another and that the union's concern is groundedupon the alleged breach of contractThatanother group of employeesthereby endsup with the work does not automatically turn a basic contractdispute into a jurisdictional one.We also fail to see what contraryconclusionmay be drawn from the secondWaterwaydecision. It wascarefully pointed out in that opinion that a determination was being madein that case pursuant to the order from the NinthCircuit Court ofAppealswhich was to be considered only the law of that particular case. CHICAGO WEB PRINTING PRESSMEN'S UNION 7work is not contested by the majority. The Typogra-phers claim for the work is stated explicitly in itsletter to the Association that all such work "is to beperformed by employees recognized by that con-tract."Moreover,Typographers insisted that itsmembers perform the work until a determination wasmade by an arbitrator as to the propriety of Field'sprior assignment of the work to Metropolitan'semployees. The Pressmen, by threatening to strike inthe event that Field allowed the matter to proceed toarbitration, converted this dispute over the assign-ment of composing room work into a jurisdictionaldispute.The fact that the Typographers has couched itsclaim for the disputed composing room work interms of a request for arbitration is not adverse to afinding that a jurisdictional dispute exists. InWilliams Press, Inc.,7the Board held, under factsvirtually identical to the case at bar, that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated when one union (the Pressmen)threatens to strike in the event that the employersubmits that union's work assignment to arbitrationwith anotherunion(the Typographers).8 Likewise,theTypographers contention that the real issueherein iswhether Fields violated the subcontractingprovisions of their contract is not dispositive underour case law.Thus, the Board has rejected sucharguments where, as here, a concurrent or ultimateobjective of the union in attempting to force changesin the employer's subcontracting practices is to forceor require a reassignment of the disputed work to theemployees represented by it.9 In short, by initiatingarbitration to determine whether Field'sassignmentof the disputed work violated the contract, theTypographers implicitlyisclaimingthework indispute as its own, and is presenting a jurisdictional7AlbanyPrintingPressmen and Assistants'Union No 23, AFL-CIO(WilliamsPress, Inc),166 NLRB 6938 See alsoPrinting Trades Specialty Local No 531,International PrintingPressmenandAssistants'Unionof NorthAmerica,AFL-CIO (George BantaCompany, Inc),201 NLRB 255.9LocalUnion 354, International Brotherhoodof ElectricalWorkers,AFL-CIO (F G Johnson Company,Incorporated),200 NLRB No. 92;United Brotherhoodof Carpentersand Joinersof America, Local No 753,AFL-CIO (Blount Bros Corporation),175 NLRB 496,497 and cases cited inIn. 3 therein;Local5,United Associationof Journeymen and Apprentices ofthePlumbingand Pipefitting Industry oftheUnited Statesand Canada,AFL-CIO (ArthurVenneri Company),145 NLRB 1580, 1589,Local 3,International Brotherhoodof ElectricalWorkers, AFL-CIO(Western ElectricCompany,Incorporated),144NLRB 1318,cases cited in In 6 therein10F G JohnsonCompany,Incorporated supra11N LR B.v.Radio and Television Broadcast Engineers Union, Local1212,International Brotherhoodof Electrical Workers, AFL-CIO [ColumbiaBroadcasting System),364 U.S. 57312Local Union No 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (Western ElectricCompany,Incorporated),141 NLRB 888;SheetMetal Workers InternationalAssociation,LocalUnion 28,AFL-CIO (DeiselConstruction a divisionof Carl A. Morse,Inc),196 NLRB 1065,International323claim cognizable under Section 8(b)(4)(D) of theAct.10Furthermore, the Typographers contract with Fieldis not by itself dispositive of the Typographers claimfor the disputed composing room work but is merelyone factor to be considered in making an award ofthedisputedwork.l iWhile the disputed workinvolves composing room work and may arguably becovered in its contract with Field, the fact remainsthat this is new work which was not previouslyperformed by anyone. Thus, the Typographerscannot claim that under its contract there is no doubtthat the work belongs to its members alone, and thusthat no jurisdictional dispute exists.The fact that there are two employers, Field andMetropolitan,is immaterialto the issue of whether ajurisdictional dispute exists. The Board has long heldthat jurisdictional disputes are not limited to compet-ing groups of employees working for the sameemployer, but also extend to attempts to force theassignmentof work from employees of one employerto employees of another.12 It is also immaterial thattheTypographers do not seek to perform thedisputed work at Metropolitan's facilitiessince thecontrolling factor is that they do expect to do it atField's composing room. 13In light of the foregoing, it is difficult to see whatbearingSafeway Stores, Incorporated, supra,has onthe instant proceeding. In that case, the Board heldthat therewas no jurisdictional dispute wheredisplacedemployees picketed in an attempt to regaintheir jobs and where onlyonegroup of employeesclaimed the disputed work. On the other hand, in theinstant proceeding the threat of picketing was madeby the employees who were performing the disputedwork14 for the purpose of preventing Field from"unilaterally" arbitrating the Typographers claim forBrotherhoodof ElectricalWorkers, AFL-CIO, Local No. 145 (ComancheMachineTool Company,Inc),188NLRB 255;Local 804, Delivery andWarehouseEmployees,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpersof America (GimbelBrothers,Inc.), 168 NLRB214;Local19, International Longshoremen's Association,AFL-CIO (MarineAssociationof Chicago),151 NLRB 89;Plumbersand Fitters Local 761 of theUnited Associationof Journeymen and Apprentices of thePlumbingand PipeFittingIndustry of the UnitedStates and Canada,AFL-CIO(Matt J.ZaichConstructionCo ),144 NLRB133;International Allianceof Theatrical StageEmployeesand Moving Picture MachineOperators of the UnitedStates andCanada,Treasurers and Ticket Sellers Local No. 862, AFL-CIO (AlliedMaintenanceCompany ofPennsylvania,Inc),137 NLRB 738,Local No. 48,SheetMetalWorkers International Association,AFL-CIO (Gadsden Heatingand SheetMetalCompany),119NLRB 287;N.L R B v. Local 825,International Unionof OperatingEngineers,AFL-CIO [Burns and Roe, Inc400 U.S. 297 (1971)13SheetMetalWorkersInternational AssociationLocal Union28 (DeiselConstruction),supra.14Sucha threat bythe union currently performing the disputed work isproscribed by Sec. 8(b)(4)(D) of the ActPrintingTrades Specialty Local No531, supra,AlbanyPrinting Pressmen and Assistants'Union No. 23, supra. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDthe work which neither Union had performed in thepast.15Thus, contrary to the majority, the dispute herein isnot "between an employer and a union" nor was thedispute "created" by Field's assigning the work awayfrom one of the unions. Rather, the evidence clearlyestablishes that the dispute herein is between theTypographers and the Pressmen over which group ofemployees is entitled to perform the composing roomwork for Suburban Week. Fields, after assigning thework to Metropolitan, whose employees are repre-ISLikewise distinguishableisWaterway Terminals Company,supraThere, a majority of the Board found thatno rival claim for the disputedworkwas presentedby Local 8'sletter demanding continued employmentfor itsmembers whowere displacedby the employer's reassignment of thework performed by them Thereare no displaced employees here since, asindicatedabove, the work inquestionwas new work.In any event, the viewexpressedby thedissent inWaterwaywas upheld by the courtof appeals insented by the Pressmen, was presented with dualclaims over the disputed work and was thereafterthreatened with picketing by the Pressmen to preventa reassignment of the work to employees who weremembers of Typographers. In our view, this is asituation that Congress contemplated when it direct-ed the Board to decide which of the conflictingclaims was meritorious.Accordingly, we would find a jurisdictional dis-pute, and would determine the merits of the dispute.its remand of that case to the Board.WaterwayTerminalsCo v. N LR B,467 F 2d 1011 (C A 9)The Board subsequently found,in accordance withthe court view, that even the facts inWaterwaypresented a jurisdictionaldispute cognizable under the ActInternationalLongshoremen's andWarehousemen'sUnion Local8 (WaterwayTerminalsCompany),203 NLRBNo 126.